Citation Nr: 1019966	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim for service connection for 
bilateral foot callus condition. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1951 to July 1955. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

This case was brought before the Board in June 2009, at which 
time the claim was remanded to allow the Appeals Management 
Center (AMC) to further assist the Veteran in the development 
of his claim.  The case is once again before the Board for 
appellate consideration of the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Regrettably, despite the additional delay, the Veteran's 
claim must once again be remanded because the Appeals 
Management Center (AMC) did not follow the Board's prior 
remand instructions.

As noted above, the Veteran's claim was remanded by the Board 
in June 2009.  Specifically, the Board instructed the Appeals 
Management Center (AMC) to obtain the Veteran's complete 
service personnel file from the appropriate agency and to 
obtain ship logs and sick bay records from the USS OZBOURN 
(DD-846) during the time of the Veteran's service on that 
vessel.  

Following the Board's remand, and after obtaining information 
on the appropriate time period from the Veteran, the Appeals 
Management Center (AMC) properly requested medical records or 
ship logs from June and July of 1953 from the Modern Military 
Branch of the National Archives and Records Administration 
(NARA).  In a February 2010 response, NARA indicated that 
military service personnel files and individual medical 
reports were in the custody of the National Personnel Records 
Center (NPRC).  NARA's reply failed to address the AMC's 
request for ship logs.  After an additional request to the 
NPRC, the Appeals Management Center issued a formal finding 
of unavailability regarding ships logs and sick bay reports 
from 1953.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.  VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  38 
C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain such 
records only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  Cases in which VA may conclude that no 
further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  In 
the instant case, the February 2010 NARA response did not 
indicate the deck logs and sick bay records in question are 
unavailable or do not exist. Therefore, VA must continue to 
attempt to obtain these records.

Furthermore, as the claim is being remanded, the Board notes 
that the Veteran's representative has indicated that onboard 
a naval vessel a "Binnacle Report" is prepared to excuse 
people from their duties for less than 24 hours due to 
illness.  It does not appear that any efforts have been made 
to obtain any such records, which might assist the Veteran 
substantiate his claim.  Subsequent requests to NARA should 
therefore include a request for any Binnacle Reports or 
Binnacle Lists for the USS OZBOURN for the period in 
question.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should again contact the 
Veteran to ascertain a 3-month 
approximation of when he last sought 
treatment for his claimed bilateral foot 
callus condition while aboard the USS 
OZBOURN.

2. The RO/AMC should then request from the 
National Archives and Records 
Administration (NARA) copies of the deck 
logs, sick bay reports and Binnacle 
Reports for the period reported by the 
Veteran  Efforts to obtain the foregoing 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence of 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2) (2009).

3.  After completion of the foregoing, the 
RO/AMC should review and readjudicate the 
Veteran's claim.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



